Citation Nr: 1703754	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-07 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the left shoulder disability.  

2.  Entitlement to an effective date prior to May 14, 2010 for the grant of service connection for the left shoulder disability.

3.  Entitlement to service connection for a cervical spinal disorder.

4.  Entitlement to service connection for a lumbar spine disorder.
 
5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to service connection for a right shoulder disorder.
 
8.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood. 
9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

10.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 November 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 2014 rating decision, the Veteran's left shoulder disability rating was increased to 20 percent effective May 14, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was issued a statement of the case (SOC) in June 2016 which referenced an August 2010 VA joints and spine examination and a December 2010 VA psychiatric examination.  A VA addendum opinion dated in May 2011 was also noted in the SOC.  However, upon review of the evidence currently in the claims file (both in VBMS and Virtual VA), these VA examination reports and addendum opinion have not been associated with the claims file.  Also missing from the claims file is the January 4, 2012 notice of disagreement.  For these reasons, a remand is warranted to ensure that the record is complete prior to adjudication of the issues by the Board.

Moreover, since the issuance of the June 2016 SOC, additional medical evidence (partial Social Security Administration disability records and private treatment records) have been added to the claims file without a waiver of AOJ consideration.  Accordingly, a supplemental statement of the case is warranted.  

Regarding nonservice-connected pension benefits, the Board notes that, although the issue was listed on the June 2016 SOC, there is no rating decision initially adjudicating the issue.  As such, on remand, appropriate action should be taken to ensure that this issue is properly before the Board for adjudication.  

Please note that a VA Form 8 (certification of appeal) is also not of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the electronic claims file (VBMS and/or Virtual VA) the January 4, 2012 notice of disagreement.

2.  Associate with the electronic claims file the August 2010 VA joints and spine examination, the December 2010 VA psychiatric examination, and the May 2011 VA addendum opinion.

3.  Ensure that all appropriate action has been taken regarding the claim for nonservice-connected pension benefits, to include initial adjudication of the issue in a rating decision.  

4.  Thereafter, the issues of (1) an initial rating in excess of 20 percent for the left shoulder disability; (2) an effective date prior to May 14, 2010 for the grant of service connection for the left shoulder disability; 
(3) service connection for a cervical spinal disorder; 
(4) service connection for a lumbar spine disorder; 
(5) service connection for a right knee disorder; 
(6) service connection for a left knee disorder; (7) service connection for a right shoulder disorder; (8) service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood; and 
(9) entitlement to a TDIU should be readjudicated.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.








(CONTINUED ON THE NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




